DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The instant application has filed on August 29, 2019 has a total of 6 claims. There are 3 independent claims and 3 dependent claims, all of which are presented for examination by the examiner. As a result, claims 1-6 are now pending in this application. 
                                         Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/05/2019, 09/25/2019, 07/15/2020, 10/20/2020, 02/19/2021 have been considered by the examiner.
                                                       Drawings
The applicant’s drawings submitted on 08/29/2019 is acceptable for examination purposes.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Boncyk et al. (Patent Pub. Application no.: US 2006/0002607 A1, hereinafter “Boncyk ") in view of Tom M. Hedges et al. (Patent Publication Application no.: US 2002/0033940 A1 (hereinafter "Hedges”). 

With respect to claim 1, Boncyk teaches an information acquisition system comprising:  
5a mobile terminal (see Para [0034], a portable imaging device 410, wherein [0036] teaches device 410 can be a cell phone, PDA, laptop computer or any other portable device (i.e. a mobile terminal)); and 
an information search system (see Fig. 4 and Para [0035]), 
wherein the information search system searches for information on a subject based on the subject of which an image is picked up by the mobile terminal and transmits a search result to the mobile terminal (see Para [0016] and [0035], the portable device 410 captures an image 412 of an object 415; and transmits information 413 regarding the image to the server 420, then the search criteria are submitted to a search engine to obtain information of interest; and at least a portion of the resulting information is transmitted back locally to, or nearby, the device that captured the image), 
10wherein the mobile terminal includes: 
a body that is configured to be portable by a user (see Para [0034], a portable imaging device 410 (i.e. body portable by a user), wherein Para [0036] teaches device 410 can be a cell phone, PDA, laptop computer, or any other portable device); 
an image sensor that is provided in the body and is configured to pick up the image of the subject (see Para  [0035], the portable device 410 (i.e. body) captures an image 412 of an object 415); 
a locator that is provided in the body and is configured to output 15position information (see Para [0094], a combination with a Global Positioning System  (i.e. locator) can also be used to identify like objects by their location); 
wherein the information search system includes:  
20a database in which the information on the subject is stored in correspondence with the position information or the image of the subject (see Para [0119], determines the position and orientation of the target object 300, relative to the Spacecraft, as determined by the position, orientation, and size of the target object 300 in the imagery captured by the camera 303, by comparing the imagery with views of the target object 300 from different orientations that are stored in the database 308); and 
imagery is captured by a portable device with a network connection (for example, a cellular telephone), wherein image recognition processing is then used to recognize at least one object in the imagery. Based on the identity of the object(s), text keywords corresponding to the object(s) are retrieved from a database and then sent to a search engine (i.e. searching for captured image)), and  
wherein the mobile terminal further includes a display that is provided in the 8182 body and that is configured to display the image of the subject and the information on the subject [0096], displaying the identity, position, orientation, or status of the target object 100, the browser 110 can be a software component or application that displays or provides the target object information 109 to a human user).
However, Boncyk does not explicitly show “an angle information acquisition sensor that is provided in the body and is configured to output angle information that is information on an elevation angle for the subject”.
However, Hedges teaches “an angle information acquisition sensor that is provided in the body and is configured to output angle information that is information on an elevation angle for the subject (see abstract teaches to determine elevation angle of the receiver, the receiver has a sensor that receives a first position signal and a second position signal emitted from an optical transmitter, and Para [0063] teaches synchronization circuit output provides angular data necessary for the single transmitter calculation logic to generate azimuth and elevation data which is output to the user interface unit)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Boncyk’s method for deriving search terms automatically from images captured by a camera equipped devices with the teachings of Hedges’s method for determining a relative position of a receiver to search for an image of which the image is picked up by a digital camera. Boncyk and Hedges are in the same field of invention because all of them teach an information searching and acquisition system. One would have been motivated to make this modification because it provides and easy-to-use environment for determining the azimuth and the elevation of an object within an area, thus the user can select elevation and angles as desired using the display as guide as taught by Hedges.

Regarding claim 2, Boncyk and Hedges combined teach the mobile terminal includes a distance measuring sensor that outputs distance information between the subject and the body, and wherein the mobile terminal transmits the distance information to the information search system (see Hedges: Para [0015], provide a receiver having a single optical sensor that can compute at least one of ‘azimuth and elevation (i.e. distance) relative to a transmitted optical signal, and [0063] teaches circuit output provides angular data necessary for the single transmitter calculation logic to generate azimuth and elevation data which is output to the user interface unit (i.e. determining the azimuth of the receiver and outputting the receiver azimuth to a display corresponding to ‘outputs distance information and transmits the distance information to the information search system’).

Regarding claim 3, Boncyk teaches wherein the mobile terminal includes an orientation sensor that outputs orientation information (see Para [0020], the position and orientation of an object with respect to the user at the time the image was captured, which can be determined based on the appearance of the object in an image).
With respect to claim 4, Boncyk teaches a portable information device comprising:  15a body (see Para [0034], a portable imaging device 410 (i.e. body)); 
an image sensor that is provided in the body and is configured to pick up the image of a subject (see Para [0035], the portable device 410 captures an image 412 of an object 415 (i.e. a subject)); 
a locator that is provided in the body and is configured to output position information (see Para [0094], a combination with a Global Positioning System  (i.e. locator) can also be used to identify like objects by their location);   
a controller that is provided in the body and is configured to display the image of the subject and relevant information on the subject based on a result of an image recognition for an image being captured via the image sensor on a display (see Para [0096], displaying the identity, position, orientation, or status of the target object 100, the browser 110 can be a software component or application that displays or provides the target object information 109 to a human user or to another software component or application).
However, Boncyk does not explicitly show “an angle information acquisition sensor that is provided in the body and is configured to output angle information that is information on an elevation angle for the subject”.
However, Hedges teaches “an angle information acquisition sensor that is provided in the body and is configured to output angle information that is information on an elevation angle for the subject (see abstract teaches to determine elevation angle of the receiver, the receiver has a sensor that receives a first position signal and a second position signal emitted from an optical transmitter, and Para [0063] teaches synchronization circuit output provides angular data necessary for the single transmitter calculation logic to generate azimuth and elevation data which is output to the user interface unit)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Boncyk’s method for deriving search terms automatically from images captured by a camera equipped devices with the teachings of Hedges’s method for determining a relative position of a receiver to search for an image of which the image is picked up by a digital camera. Boncyk and Hedges are in the same field of invention because all of them teach an information searching and acquisition system. One would have been motivated to make this modification because it provides and easy-to-use environment for determining the azimuth and the 

Regarding claim 5, PEVV ’685 teaches a server (see Para [0019], some or all of the image processing, including image/object detection and/or decoding of symbols detected in the image can be distributed arbitrarily between the mobile (client) device and the server); and the portable information device of claim 4 (see Para [0019], some or all of the image processing, including image/object detection and/or decoding of symbols detected in the image can be distributed arbitrarily between the mobile (client) device and the server).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before 

5.	Claim 6 is rejected under pre-AIA  35 U.S.C. 102(e) as being unpatentable by PEVV GMBH [DE] + (PEVV GMBH) DE102007029685 (A1) filed on 01/02/2009, (hereinafter “ PEVV ’685 ”).

With respect to claim 6, PEVV ’685 teaches a portable information device comprising: a display (see page 3 paragraph 11, smartphone module 36 which cancan serve as a mobile device 34 include output with display); 
a transmitter that transmits, to information search system, route information on a route from a departure point to a destination and that receives (see page 1 paragraph 2, navigation devices determine their current location and determine when entering a destination of a route the course if they have the appropriate map data by using data of a satellite navigation system), from the information 10search system, information about the route and reservation information, the reservation information including information on a seat of transportation on the route reserved for a user (see page 1 paragraph 4, the mobile device include a receiver for a satellite based navigation, to ‘automatically determine (i.e. without a specific selection process)’ the position of the mobile station),. Also see (see page 7 paragraph 2the data processing unit can access an automatic ticket booking system for electronic tickets and / or flight tickets and for pre-order of transport, particularly for pre-order rental cars, rental bicycles, rickshaws, taxis and / or shuttle buses, and have an operator the possibility to be booked online and / or booking provide the tickets, tickets and / or transportation); and a controller that displays the the user can then select one of the displayed routes which case optionally further steps required for reservations and/or booking of the necessary transport or vehicles can be initiated).


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Silverbrook; Kia et al. discloses US 2007/0066358 A1 Retrieving a product via a coded surface.
Whitsett; Troy et al. discloses US 2007/0143155 A1 system, method, and computer program product for reducing the burden on an inventory system by assembling a suggested themed travel itinerary in response to minimal user input.

                                                 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        8/12/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162